

116 HR 6107 IH: Diversity Advancements in Accelerated Programs Act
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6107IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Cohen introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to improve diversity in accelerated student learning programs.1.Short titleThis Act may be cited as the Diversity Advancements in Accelerated Programs Act.2.Diversity in accelerated student learning programs(a)State activitiesSection 4104(b)(3)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114(b)(3)(A)) is amended—(1)by striking or at the end of clause (i); and(2)by adding at the end the following: (iii)establishing an equity office to provide recommendations and develop programs to improve diversity in such accelerated learning programs, and address other inequalities with respect to raising student academic achievement; or(iv)carrying out universal screening to determine eligibility for such accelerated learning programs;.(b)Local activitiesSection 4107(a)(3)(D) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7117(a)(3)(D)) is amended—(1)in clause (i), by striking or; and (2)by adding at the end the following: (iii)establishing an equity office to provide recommendations and develop programs to improve diversity in such accelerated learning programs, and address other inequalities with respect to raising student academic achievement; or(iv)carrying out universal screening to determine eligibility for such accelerated learning programs;.